DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the second conductive layer is a gate electrode of the first transistor” as described in the specification. For example, the second conductive layer (151) is served as the gate electrode of the third transistor (T3); see ¶ [347] and [352]. Furthermore, the Drawings also fails to show “the first electrode is disposed on the second conducive layer;… the first electrode … is source/drain of the first transistor”.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2018/0151633), hereinafter Won, in view of Song et al. (U.S. Patent No. 6,900,871), hereinafter Song.
	In reference to claim 1, Won discloses in Fig. 1 and 2, an electronic device, comprising:
	a panel including at least one first transistor (TS) to which a data voltage is applied;
	an inherent driving circuit configured to drive the panel (in the pad area PA, a plurality of pads is formed to supply driving signals to each of the scan line SL, a data line DL, a high voltage VDD supply line, a low voltage supply line VSS with arrange in the active area AA; see ¶ 20-21.
	wherein the first transistor comprises:
	a first conductive layer (170) disposed on a substrate (101); and
	a first active layer (104) disposed on the first conductive layer (170), having one end (108) and the other end (110) made conductive, and including a first channel region disposed between the one end and the other end (¶ [29]),
	a second conductive layer (156) disposed to overlap the first conductive layer (170) with a first insulating layer (172) interposed between the second conductive layer (156) and the first conductive layer (170) constitutes a storage capacitor (Cst) in the panel (the storage capacitor Cst includes first and second storage capacitors Cst1 and Cst2, which are connected in parallel with each other. The first storage capacitor Cst1 is formed such that the storage electrode 170 and the second gate electrode 156 of the driving thin-film transistor TD overlap each other with the first buffer layer 172 interposed therebetween; see ¶ [38];
	a first electrode (106) is disposed on the second conductive layer (156);
	the storage capacitor is disposed under the first channel region (area of the first active layer (the first active layer 104 forms a channel portion between the first source electrode 108 and the first drain electrode 110; and capacitor Cst is under the channel portion);
	the second conductive layer (156) is a gate electrode of the first transistor (¶ [38])
	one of the first electrode (108) is a source electrode of the first transistor.
	Won does not disclose the first conductive layer is a drain electrode of the first transistor.
	In the same field of endeavor, Song discloses a conductive layer (storage electrode part 36B forms a drain electrode of the thin film transistor (30); see col. 3, lines 63 – col. 4, lines 14). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Won in view of the teaching of Song so that deterioration of the data signal caused by the non-uniformity of the parasitic capacitor is prevented. Also, the storage electrode part 36B of the drain electrode pattern 36 has a large width so as to provide the storage capacitor 38 with a larger capacitance value (col. 4, lines 27-31 of Song).	
	In reference to claim 2, Won discloses in Fig. 2, the first insulating layer (172) is disposed on the first conductive layer, the second conductive layer (156) is disposed on the first insulating layer (172), a second insulating layer (176) is disposed on the second conductive layer (156),
	a first electrode (106) corresponds to one of a plurality of gate lines disposed on the substrate is disposed on the second insulating layer,
	a second insulating layer (174) is disposed under the first electrode (106) and
	the one end (108) of the first active layer (104) is in contact with the first electrode through a first hole (124D) provided in the fourth insulating layer (178), for example narrow contact holes 124D and 174D may be formed to interconnect an upper conductive layer (e.g., the first drain electrode 110 or the second drain electrode 160) and a lower conductive layer (e.g., the first gate electrode 106 or the storage electrode 170); ¶ see [82]).
 	In reference to claim 3, Won discloses at least one third insulating (174) 
layer disposed between the first insulating layer (172) and the second insulating layer (176),
	wherein the other end (110) of the first active layer (104) is in contact with the first conductive layer through a second hole provided in the first to third insulating layers (176), for example, the narrow contact holes 124D and 174D may be formed to interconnect an upper conductive layer (e.g., the first drain electrode 110 or the second drain electrode 160) and a lower conductive layer (e.g., the first gate electrode 106 or the storage electrode 170; ¶ 82)
	In reference to claim 4, Won discloses a first protection layer (182) disposed on the first active layer (170); and
	a third conductive layer (142) disposed on the first protection layer (182),
	wherein a region of the first active layer (170) overlapping the first protection layer (182) and the third conductive layer (142) is the first channel region (region between 108 and 110 of the first active layer); see Fig. 2.


	Allowable Subject Matter
Claims 29-35 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter: none of the recited arts teaches or suggests:
	a fourth insulating layer disposed on the first and second active layers; and
	a first gate electrode of the first transistor and a second gate electrode of the second transistor which are disposed on the fourth insulating layer,
	wherein the first to third insulating layers include a first hole exposing a part of an upper surface of the first electrode and a second hole exposing a part of an upper surface of the second electrode,
	the first active layer is disposed on a part of an upper surface of the third insulating layer and in the first hole and includes a first channel region having a length proportional to a thickness of the first to third insulating layers, and
	the second active layer is disposed on a part of the upper surface of the third insulating layer and in the second hole and includes a second channel region having a length proportional to a thickness of the second and third insulating layers.

Claims 6-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the recited arts teaches or suggests:
	 
	With respect to claims 6-15, the electronic device in claim 2,
	The electronic device of claim 2, further comprising a second transistor electrically connected to one of a plurality of data lines disposed on the substrate,
	wherein the second transistor comprises:
	a second electrode disposed on the substrate and corresponding to the data line;
	a second active layer disposed on a third insulating layer having at least one layer, which is disposed between the first insulating layer and the second insulating layer second electrode disposed on the second electrode and including a third hole exposing a part of an upper surface of the second electrode, and including a second channel region;
	a first gate insulating layer disposed on the second active layer; and
	a first gate electrode disposed on the first gate insulating layer.
	
	With respect to claims 16-28, the electronic device of claim 1, 
	wherein a fourth electrode is disposed on the substrate,
	a second insulating layer is disposed on the fourth electrode,
	the first insulating layer is disposed on the first conductive layer,
	the second conductive layer and a fifth electrode are disposed on the first insulating layer,
	a third insulating layer is disposed on the second conductive layer and the fifth electrode, the first to third insulating layers include a seventh hole exposing a part of an upper surface of the first electrode,
	the one end of the first active layer is in contact with the fourth electrode through the seventh hole, and
	the other end of the first active layer is in contact with the fifth electrode through an eighth hole provided in the third insulating layer.

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered. However, claims 1 is not amended as suggested in the Non-Final Office Action to include all of the limitations of the base claim and any intervening claims.
Furthermore, the argument of claims 1-4  are moot because the new ground of rejection in view of Won and newly discovered art of Song as discussed above.

	Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Chung et al. (US 2019/0229131) discloses in Fig. 12 a first transistor T11 may be implemented using the first TFT 200. The first TFT 200 may include the first active layer 201, the first gate electrode 202, the first source electrode 203, and the first drain electrode 204. The first source electrode 203 and the first drain electrode 204 may be electrically connected to the source region and the drain region of the first active layer 201, respectively, via the contact holes CH1. 	The capacitor C11 may be implemented by using the first gate electrode 202 and the conductive layer 400 as the first and second electrodes, respectively. The first power supply voltage ELVDD, which may have a constant voltage, may be applied to the conductive layer 400.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692